United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 10-2516
                                  ___________

Marcelino Mejia Macario,                *
                                        *
             Petitioner,                *
                                        * Petition for Review of
       v.                               * an Order of the Board
                                        * of Immigration Appeals.
Eric H. Holder, Jr., Attorney General   *
of the United States,                   * [UNPUBLISHED]
                                        *
             Respondent.                *
                                   ___________

                            Submitted: December 6, 2010
                               Filed: December 9, 2010
                                ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Guatemalan citizen Marcelino Mejia Macario petitions for review of an order
of the Board of Immigration Appeals denying him asylum, withholding of removal,
and relief under the Convention Against Torture. We conclude that the decision was
supported by substantial evidence on the record as a whole. See Khrystotodorov v.
Mukasey, 551 F.3d 775, 781, 783 (8th Cir. 2008) (standard of review); Ming Ming
Wijono v. Gonzales, 439 F.3d 868, 872 (8th Cir. 2006) (requirement of nexus between
acts of persecution and protected ground). Accordingly, we deny the petition for
review.
                          _________________________